        Case 5:20-cv-01135-NC Document 10 Filed 04/20/20 Page 1 of 1




 1 Lindy F. Bradley, Esq., State Bar No. 207533
      lbradley@bglawyers.com
 2 BRADLEY & GMELICH LLP
   700 North Brand Boulevard, 10th Floor
 3 Glendale, California 91203-1202
   Telephone: (818) 243-5200
 4 Facsimile: (818) 243-5266

 5 Attorneys for Defendant, SF MARKETS, LLC
     (Erroneously sued and served as SPROUTS FARMERS MARKET, INC.)
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9        NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11 GINA MCSHANE,                                  Case No.: 5:20-cv-01135-NC
12               Plaintiff,                       ORDER GRANTING JOINT
                                                  STIPULATION
13         vs.
14 SPROUTS FARMERS MARKET,                        Assigned to: Magistrate Judge
     INC; DOES 1 TO 20,                           Nathanael Cousins
15
                 Defendants.
16

17                                        ORDER
18
           Having read and considered the Stipulation of the Parties Regarding Plaintiff,
19
     GINA McSHANE’s Damages Amounting to Less Than $75,000, it is hereby
20
     Ordered that the action shall be remanded from United States District Court,
21
     Northern District, Case No.:5:20-cv-01135-NC and remanded to Santa Clara County
22
     Superior Court (San Jose), Case No.: 20CV361187.
23
                                                                    S DISTRICT
                                                                 ATE           C
24                                                              T
                                                                                       O
                                                           S




     IT IS SO ORDERED:
                                                                                        U
                                                          ED




25
                                                                                         RT
                                                      UNIT




                                                                             TED
                                                                        GRAN
26
                                                                                            R NIA




27 Date: April 20, 2020                            ______________________________Cousins
                                                      NO




                                                                  Na th anael M.
                                                   HON. MAGISTRATE                  JUDGE
                                                                                          FO




                                                          Jud g e
                                                       RT




28                                                 NATHANAEL COUSINS
                                                                                         LI




                                                               ER
                                                          H




                                                                                       A




                                                                    N                     C
                                                                                      O F
                                                                        D I S T ICase
                                              1                                R C T No. 5:20-cv-01135-NC
                                            ORDER
